                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:17-CR-380-D



UNITED STATES OF AMERICA,               )
                                        )
                 v.                      )                     ORDER
                                         )
TIMOTHY EVANS,                           )
                                         )
                          Defendant      )


       The United States shall file a response to defendant's motion for jail credit [D.E. 63] not

later than May 7, 2021.

       SO ORDERED. This ·U. day of April 2021.




                                                    JSC.DEVERID
                                                    United States District Judge




           Case 5:17-cr-00380-D Document 66 Filed 04/22/21 Page 1 of 1
